Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 01/21/2022.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Pub. No. 2016/0125117 A1).

Regarding claim 1, Kim discloses:

A method of manufacturing a semiconductor device (see par [0005-006], The inventive concept relates to an integrated circuit (IC) and a method of designing a layout of the IC...), the method comprising: 
for a layout diagram stored on a non-transitory computer-readable medium, the semiconductor device being based on the layout diagram, the layout diagram including a first level of metallization (Mist level) and a first level of interconnection (VIA_1st level) thereover corresponding to a first layer of metallization and a first layer of interconnection thereover in the semiconductor device (see par [0030-0031], The IC or the layout of the IC may include a structure in which a plurality of layers are stacked and may include a plurality of patterns in each of the layers....., a pattern may be formed in a layer in order to form a via which electrically connects conductors in different layers.... see ,
 generating the layout diagram including: 
selecting a candidate pattern in the layout diagram, the candidate pattern being a first conductive pattern in the M_1st level (first M_1st pattern) (see par [0052-0057],  the first pattern 10_1′ or the second pattern 10_2′ may be select from among pattern adjacent to the first and second pattern 10_1′ and 10_2′ which are against the design rule...., see par [0071-0097]); 
determining that the candidate pattern satisfies one or more criteria (see par [0038], When a plurality of patterns satisfy the design rule in operation S40, operation S60 may be omitted, and operation S80 may be performed after operation S40...); and increasing a size of the candidate pattern thereby revising the layout  (see par [0034-0039], he input layout data may include placement information about a plurality of patterns in one layer, and the placement information may include information about a position of each of the patterns, a size of each of the patterns..., output layout data including placement information changed in operation S60 ..., [wherein changing the placement information is including change the size of the patterns which can be increase or decrease the size depend on the design rule], see par [0058-0064]).

Regarding claim 7, Kim discloses:
based on the layout diagram, at least one of:
(A) making one or more photolithographic exposure; 
(B) fabricating one or more semiconductor masks (see par [0003-0004], [semiconductor manufacturing process technology develops are including a fabrication one or more semiconductor masks]); or 
(C) fabricating at least one component in a layer of a semiconductor integrated circuit.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 2.


		Claims 8 and 13 are allowed over prior art of record, respectively.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8, the combination of the prior arts fail to disclose:
“ selecting a candidate pattern in the layout diagram, the candidate pattern being a first conductive pattern in the M_1st level (first M_1st pattern); relative to a second direction substantially perpendicular to the first direction, and for first and last ones of the MD-columns which are located proximal to first and second boundaries of the cell, determining that the candidate pattern satisfies one or more criteria including: determining that a first metal-to-drain/source (MD) pattern in the transistor level is located in the first MD-column or the last MD-column; determining that the first MD pattern is overlapped by a first gate- drain/source (VGD) via pattern; determining that the first VGD pattern is overlapped by the first M_1st pattern; and determining that a length of the first M_1st pattern is smaller than a first reference distance; and relative to the second direction, increasing a length of the first M_1st pattern to be at least substantially equal to the first reference distance; and wherein the first MD pattern and the first VGD pattern represent corresponding MD and VGD structures in the transistor layer of the semiconductor device”.

Regarding claim 13, the combination of the prior arts fail to disclose:
“determining that a first metal-to-drain/source (MD) pattern in the transistor level is located in the first MD-column or the last MD-column; determining that the first MD pattern is overlapped by a first gate- drain/source (VGD) via pattern; determining that the first VGD pattern is overlapped by the first M_1st pattern; and determining that a length of the first M_1st pattern is smaller than a first reference distance; and relative to the second direction, increasing a length of the first M_1st pattern to be at least substantially equal to the first reference distance; and wherein the first MD pattern and the first VGD pattern represent corresponding MD and VGD structures in the transistor layer of the semiconductor device”.

Claims 9-12, and 14-20 also allowed as being directly or indirectly dependent of the allowed independent base claim.

The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure listed on the PTO-982 form attached. None of cited/recorded prior arts stands alone of combination with others discloses all limitation required in claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851